11TH COURT OF APPEALS
                                      EASTLAND, TEXAS
                                         JUDGMENT


In the interest of S.T.K., a child,             * From the 1st Multicounty Court at Law
                                                  of Fisher County,
                                                  Trial Court No. DC-2017-0011.

No. 11-18-00133-CV                              * September 20, 2018

                                                * Per Curiam Memorandum Opinion
                                                  (Panel consists of: Bailey, C.J.,
                                                  Willson, J., and Wright, S.C.J.,
                                                  sitting by assignment)
                                                  (Willson, J., not participating)



      This court has considered Appellant’s motion to dismiss this appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.